  Case 3:19-cr-00075-CCC Document 214 Filed 12/05/19 Page 1 of 4



              IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF PUERTO RICO

UNITED STATES OF AMERICA
Plaintiff                                CRIMINAL 19-0075CCC
vs
1) LESTER OZUNA GONZALEZ,
a/k/a “Lester Millones,” “La L”
(Counts ONE through SIX)
2) HECTOR RIVERA RESTO,
a/k/a “El Cojo,” “El Negro”
(Counts ONE through SIX)
3) CARLOS LUIS PEREZ VEGA,
a/k/a “Kay,” “La K” (Counts ONE
through SIX)
4) CHRISTIAN FERNANDEZ JORGE,
a/k/a “Ardilla” (Counts ONE
through SIX)
5) PEDRO CESAR BURGOS
BERGODERES, a/k/a “Cesar,” “La C”
(Counts ONE through SIX)
6) FELIX A. FERNANDEZ JORGE,
a/k/a “Viejo,” “Tom John” (Counts ONE
through SIX)
7) JOSE CHRISTIAN CABRET
PACHECO, a/k/a “Vaca” (Counts ONE
through SIX)
8) STEVEN PEÑA LOPEZ,
a/k/a “Jampi,” “Jampier” (Counts ONE
through SIX)
9) ANTHONY DE LEON MELENDEZ,
a/k/a “Montana,” “Antonio J. de Leon
Lugo” (Counts ONE through SIX)
10) JORGE JOEL FIGUEROA
RIVERA, a/k/a “McDonald”
(Counts ONE through SIX)
11) MARIA VICTORIA CASTRO
GONZALEZ, a/k/a “La Fea”
(Counts ONE through FIVE)
12) KIARA LIZ ORTIZ VELAZQUEZ,
a/k/a “Kiki” (Counts ONE
through FIVE)
13) JOSUE DIAZ RODRIGUEZ,
a/k/a “Casco” (Counts ONE
through FIVE)
  Case 3:19-cr-00075-CCC Document 214 Filed 12/05/19 Page 2 of 4



CRIMINAL 19-0075CCC                 2


14) EDWIN OTERO DIAZ,
a/k/a “Chewito” (Counts ONE
through SIX)
15) RAFAEL MARTINEZ TRINIDAD,
a/k/a “Bebo” (Counts ONE
through SIX)
16) RICARDO BURGOS IRIZARRY,
a/k/a “Chino” (Counts ONE
through SIX)
17) PEDRO R. DIAZ TORRES,
a/k/a “Pinto” (Counts ONE
through SIX)
18) ANGEL G. FERNANDEZ JORGE,
a/k/a “Piu” (Counts ONE through SIX)
19) CHRISTIAN CARMONA LLANOS,
a/k/a “Negro Carolina,” “Domi,” “Mono”
(Counts ONE through SIX)
20) LUIS A. BETANCOURT
PANTOJAS, a/k/a “Nazi,” “Nassi”
(Counts ONE through FIVE)
21) ELVIN JOSE CASTELLANO,
a/k/a “Menor” (Counts ONE
through SIX)
22) JOSE DE LA CRUZ VAZQUEZ,
a/k/a “Oso” (Counts ONE through SIX)
23) KRIZIALISSE SANTANA
GONZALEZ, a/k/a “La Galla”
(Counts ONE through SIX)
24) JENA CARLOS LEBRON
FALCON, a/k/a “Silencio”
(Counts ONE through SIX)
25) ALEX MIGUEL RIVERA
MARQUEZ, a/k/a “Alex Corolla”
(Counts ONE through SIX)
26) EDWIN OTERO MARQUEZ,
a/k/a “Chewi,” “Mono” (Counts ONE
through SIX)
27) JOSE MACHUCA BENITEZ,
a/k/a “Mota” (Counts ONE
through SIX)
   Case 3:19-cr-00075-CCC Document 214 Filed 12/05/19 Page 3 of 4



CRIMINAL 19-0075CCC                   3


28) VICTOR GARCIA BENITEZ,
a/k/a “Shadow,” “El Negro”
(Counts ONE through SIX)
29) JANSES RONDON CARRILLO,
a/k/a “Janyo” (Counts ONE
through SIX)
30) SAMUEL RIVERA VALCARCEL,
a/k/a “Sammy” (Counts ONE
through SIX)
31) EMILIO SOTO MALDONADO,
a/k/a “Millo” (Counts ONE
through FIVE)
32) ALEXIS JEAN SANTIAGO,
a/k/a “Doble A” (Counts ONE
through FIVE)
33) BRYAN RAMOS MARREZO,
a/k/a “Zurdo” (Counts ONE
through SIX)
34) NILSA ORTIZ SANCHEZ,
a/k/a “Mirelis,” “Mirielis,” “La Rubia”
(Counts ONE through FIVE)
35) LUZ ORTIZ UBILES, a/k/a “Mayra”
(Counts ONE through FIVE)
Defendants


                                  ORDER

     The parties are advised that the defendants are divided into the following
groups, and lead counsels for each group are designated as follows:
     GROUP A - composed by the following defendants:
     [1] Lester Ozuna González       [7] José Christian Cabret Pacheco
     [2] Héctor Rivera Resto         [9] Anthony de León Meléndez
     [3] Carlos Luis Pérez Vega      [10] Jorge Joel Figueroa Rivera
     [4] Christian Fernández Jorge   [12] Kiara Liz Ortiz Velázquez
     [5] Pedro César Burgos Bergoderes
     [14] Edwin Otero Díaz
     LEAD COUNSEL: Anita Hill Adames, Esq.
   Case 3:19-cr-00075-CCC Document 214 Filed 12/05/19 Page 4 of 4



CRIMINAL 19-0075CCC                  4

     GROUP B - composed by the following defendants:
     [15] Rafael Martínez Trinidad       [22] José de la Cruz Vázquez
     [16] Ricardo Burgos Irizarry        [23] Krizialisse Santana González
     [17] Pedro R. Díaz Torres           [24] Jean Carlos Lebrón Falcón
     [18] Angel G. Fernández Jorge       [25] Alex Miguel Rivera Márquez
     [20] Luis A. Betancourt Pantojas
     LEAD COUNSEL: Antonio L. Bisbal Bultrón, Esq.
     GROUP C - composed by the following defendants:
     [26] Edwin Otero Márquez            [31] Emilio Soto Maldonado
     [27] José Machuca Benítez           [32] Alexis Jean Santiago
     [28] Víctor García Benítez          [33] Bryan Ramos Marrero
     [29] Janses Rondón Carrillo         [34] Nilsa Ortiz Sánchez
     [30] Samuel Rivera Valcárcel        [35] Luz Ortiz Ubiles
     LEAD COUNSEL: Miguel Oppenheimer, Esq.
     GROUP D - composed by the following defendants:
     [6] Félix A. Fernández Jorge
     [8] Steven Peña López
     [11] María Victoria Castro González
     [13] Josué Díaz Rodríguez
     [19] Christian Carmona Llanos
     [21] Elvin José Castellano
     All pretrial or change of plea motions, as to ALL DEFENDANTS, are due
by DECEMBER 27, 2019. A status conference for GROUP A is SET for
JANUARY 9, 2020 at 3:30 PM and for GROUP B on JANUARY 9, 2020 at
3:45 PM.
     SO ORDERED.
     At San Juan, Puerto Rico, on December 5, 2019.



                                  S/CARMEN CONSUELO CEREZO
                                  United States District Judge
